460 So. 2d 463 (1984)
Donald W. WAGNER and Travis Hunold, Trustee of International Trade Building, Inc., Appellants,
v.
Diane BIRDMAN, Trustee, Nottingham Associates, Inc., a General Partnership Consisting of Henry Spiegel, Ann Spiegel, and Walter Wekstein, Trustee of the Diane Birdman Irrevocable Trust, Appellees.
No. 84-868.
District Court of Appeal of Florida, Third District.
December 4, 1984.
Koppen & Watkins and George J. Lott, Miami, for appellants.
Norman Malinski, Miami, for appellees.
Before BARKDULL, BASKIN and JORGENSON, JJ.
PER CURIAM.
After the trial court discharged a lis pendens, it assessed attorney's fees in favor of the property owner. We find this error, there being no specific authority in the statutes providing for such fees. Section 48.23(3), Florida Statutes (1983). Therefore we reverse such order. See Kittel v. Kittel, 210 So. 2d 1 (Fla. 1968).
Reversed and remanded.